Peck, J.,
delivered the opinion of the court;
This case was submitted to us at the preceding term, and after examination by us, because of uncertainty and vagueness in some of the testimony, was referred to a special commissioner for him to hear further proof and report the same, with his opinions, to the court. A report has been made, to which exceptions were taken by the complainant and the government. We think now that the items of account and expenditures as presented by Murray & Hazelhurst, and Gault & Brother, are more clearly proven. It is also shown that the fifteen hundred dollars claimed as having been paid for the use of the Potts patent was advanced for that purpose, and was not taken into consideration when an interest in the contract was given to Pontez.
As it was only intended to reimburse the parties their actual outlay, we direct judgment to be entered for the sum of $8,126 60 in favor of claimant.
Judge Loring did not hear this ease argued, and took no part in its decision.